Citation Nr: 0720592	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected bronchial asthma.

2.  Entitlement to an evaluation in excess of 20 percent fore 
service-connected residuals of right gamekeepers thumb, 
nonfunctional, with metacarpal phalangeal joint subluxation.

3.  Entitlement to a compensable evaluation for service-
connected residuals of a left middle finger fracture.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein with the exception 
of the increased 30 percent rating that was assigned for the 
service-connected bronchial asthma.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected disabilities were last 
evaluated more than four years ago.  The evidence of record, 
therefore, is no longer current and insufficient to assess 
the current severity of the disabilities.  As asserted by the 
veteran's representative in May 2007, a contemporaneous 
medical examination is needed in order to render a decision 
in this case.  Indeed, VA's statutory duty to assist includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Thus, the RO must schedule VA medical 
examinations as described below.

The veteran has not been apprised of the requirements for 
establishing entitlement to a TDIU rating, as required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  Moreover, he 
has not been advised of effective dates as mandated in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, a 
corrective VCAA notice should be sent to the veteran that 
explains how to establish entitlement to a TDIU rating and 
that outlines information regarding effective dates.

Finally, the RO must associate with the claims file all VA 
clinical records from the St. Louis VA Medical Center (MC) 
dated from May 21, 2003 to the present.

Action on the veteran's TDIU claim will be deferred pending 
resolution of the increased rating issues being remanded.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that apprised the veteran of 
effective dates as mandated in 
Dingess/Hartman and that outlines the 
requirements for establishing entitlement 
to a TDIU rating.

2.  Associate with the claims file all St. 
Louis VAMC clinical records dated from May 
21, 2003 to the present.

3.  Schedule a VA respiratory examination 
to determine the current severity of the 
veteran's service-connected bronchial 
asthma.  All symptoms and manifestations 
should be enumerated and the examiner 
should comment on the severity of each.  
The examiner should order pulmonary 
function tests, indicate the frequency of 
exacerbations of bronchial asthma, the 
frequency of need of the care of a 
physician, and the need, if any, for 
systemic corticosteroids.  The examiner 
should comment on the veteran's ability to 
maintain gainful employment and the 
impact, if any, of the veteran's service-
connected bronchial asthma on his ability 
to work.  The claims file should be 
reviewed in conjunction with the 
examination, and the examination report 
should indicate whether the claims file 
was reviewed.  

4.  Schedule a VA orthopedic examination 
to determine the current severity of the 
service-connected residuals of right 
gamekeepers thumb, nonfunctional, with 
metacarpal phalangeal joint subluxation 
and residuals of a left middle finger 
fracture.  All symptoms and manifestations 
of each service-connected disability 
should be enumerated, and the examiner 
should comment upon the severity of each.  
The examiner should indicate whether there 
is limitation of motion of the fingers 
affected, and if the wrists are 
implicated, range of motion measurements 
should be provided.  The examiner should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service- connected disabilities.  
The examiner should be requested to 
provide an opinion as to the extent that 
the right thumb or left middle finger pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, the 
relevant fingers exhibit weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
comment on the effect of the right thumb 
or left middle finger on range of motion.  
Finally, the examiner should comment on 
the veteran's ability to maintain gainful 
employment in general and the impact of 
the disabilities discussed herein on the 
veteran's ability to work.  The claims 
file should be reviewed in conjunction 
with the examination, and the examination 
report should indicate whether the claims 
file was reviewed.  

5.  Readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



